In an action, inter alia, to enjoin the defendant from imposing additional fees pursuant to CPLR 8020, the plaintiffs appeal from an order of the Supreme Court, Nassau County (DeMaro, J.), entered July 25, 2003, which granted the defendant’s cross motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
This appeal concerns the validity of the recent amendments *580to CPLR 8020 (a) and (d) imposing fees for the filing of a motion, cross motion, stipulation of settlement, and a voluntary discontinuance (see CPLR 8020 [a], [d]). We reject the plaintiffs’ contention that the challenged amendments are invalid by virtue of the language found in CPLR 8018 (d) (1), a related provision, which provides, in relevant part, that a “county clerk . . . shall charge no further fee in the action to which the index number is assigned . . . [flor the filing, entering, indexing, or docketing ... of any and all papers in the action.”
In light of the rule of statutory construction that “A prior general statute yields to a later specific or special statute” (McKinney’s Cons Law of NY, Book 1, Statutes § 397), CPLR 8018 (d) (1), which is a “general statute,” must yield to the recent specific amendments of CPLR 8020 (a) and (d). Santucci, J.P., Luciano, Schmidt and Rivera, JJ., concur.